Citation Nr: 1719664	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected disabilities.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active military duty from February 1979 to April 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.

The Veteran testified at a decision review officer (DRO) hearing in January 2009.  In March 2010, the Veteran had a Board Central Office hearing.  Transcripts from both hearings are of record.  The Veterans Law Judge conducting the March 2010 hearing is no longer employed by the Board.  The Veteran was duly informed and declined to have another hearing in March 2017.

In July 2010, the Board denied service connection for PTSD and remanded the TDIU claim because it was inextricably intertwined with other issues then on appeal.  By a Joint Motion for Partial Remand (Joint Motion) approved by a March 2011 Order of the United States Court of Appeals for Veterans Claims (Court), the Secretary and the appellant agreed to vacate that portion of the Board's July 2010 decision that denied service connection for PTSD, in part based on a need to address an additional potential stressor to support the PTSD claim, and in part based on new Court precedent regarding the scope of a PTSD claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In January 2012, April 2013, October 2013, May 2014, and December 2014, the Board remanded the issues of entitlement to service connection for a psychiatric disorder to include PTSD and depression and entitlement to TDIU for additional development.

The Board has now bifurcated the issues of PTSD and an acquired psychiatric disorder since the evidence indicates a separate PTSD diagnosis attributable to a military stressor.  

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran experienced fear of hostile military activity while guarding a ship against protestors in the port of Manila, Philippines.

2.  Service department records corroborate the Veteran's involvement in an October 1979 fight and the evidence is at least evenly balanced as to whether the Veteran experienced fear of serious bodily injury or death during the fight.

3.  The evidence is at least evenly balanced as to whether the Veteran's PTSD is causally related to a conceded in-service stressor.

4.  A substance abuse diagnosis is not secondary to service-connected left shoulder or right wrist disabilities.

5.  The evidence weighs against any psychiatric disorder, other than PTSD, being related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

VA provided adequate notification about the information and evidence necessary to substantiate the claims in a January 2008 letter.  The letter advised the Veteran of the evidentiary requirements for service connection and TDIU.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  The Veteran has a long treatment history involving private and VA treatment.  He has not sufficiently identified any additional medical records for consideration, and the record does not suggest any outstanding medical records pertinent to the instant claims.  

The Veteran has been afforded multiple VA examinations for the claims and together these cover the multiple stressors, contentions and diagnoses raised by the evidence.  Most recently, the RO obtained an updated psychological evaluation with medical opinions responsive to the December 2014 Board remand instructions, as noted below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that any of the medical opinions prior to November 2015 do not adequately or wholly address the multiple contentions, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire examination or opinion "void," particularly dealing with complex causation issues, if that part of the examination has actual validity (based on a review of the evidence).  Thus, the contemporaneous clinical findings and reports from the Veteran in these VA examinations are for consideration, even if portions of the accompanying opinions are inadequate.  

In January 2009, the Veteran testified at a Decision Review Officer (DRO) hearing, and then, in March 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including VLJs, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During both hearings, the DRO and VLJ, respectively, identified the issues on appeal and the Veteran was given an opportunity to testify about why he believed a nexus was present.  The issues on appeal were appealed to the Court and remanded multiple times for additional development with consideration of the hearing testimony.  The Veteran has not asserted that VA failed to comply with these duties; he has not identified any current prejudice from the conduct of the DRO or Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

For the reasons indicated in the discussion below, the record reflects substantial compliance with the March 2011 joint motion and the January 2012, April 2013, October 2013, May 2014, and December 2014 Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board has considered all psychiatric diagnoses raised by the record and will grant the PTSD claim.  Clemons, supra.  The agency of original jurisdiction (AOJ) obtained a November 2015 VA examination report with responsive medical opinions.  The November 2015 VA examination report reflects consideration of both the DSM-IV and DSM-V criteria.  The examiner carefully explains the current psychiatric disability picture.  She provides an adequate explanation as to why the current non-PTSD psychiatric diagnoses are not related to service or service-connected disability.  She reports specifically considering the Veteran's reports in formulating her opinions.  The AOJ readjudicated the claims in August 2016.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Service connection

General laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  

This case was certified to the Board prior to August 4, 2014, and any current psychiatric diagnosis must be in accordance with the DSM-IV.  38 C.F.R. § 4.125 (a) (2014).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014); see also 38 C.F.R. § 4.125 (a) (2016).

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Under 38 U.S.C.A. § 1131, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  However, if an alcohol or drug addiction was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368, 1375-76 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).   In this case, the Veteran is service connected for left shoulder and right wrist disabilities.  As explained below, the persuasive evidence weighs against service connection for a substance abuse disorder on a secondary basis to either service-connected disability.   

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Factual background

Service treatment records (STRs) are silent for any psychiatric treatment or symptoms.  The Veteran is documented to have sustained a left shoulder injury in an altercation.  The injury residuals ultimately resulted in a medical separation.  

Post-service private treatment records dated from 1992 until shortly before receipt of the Veteran's claim for service connection for PTSD document ongoing treatment for a left shoulder disability and are silent for complaints, findings, diagnosis, or treatment for psychiatric disorder, other than opiate dependence.

In this regard, the Board notes that a September 1998 summary from the Mountain Home VA Medical Center (VAMC) reflects that the Veteran was treated for narcotic dependence.  He was discharged in stable condition with a guarded prognosis.  He was encouraged to honest about his drug use with treating clinicians.  
  
A July 2004 private treatment record from Dr. P., reflects that the Veteran was on Methadone treatment for his narcotic addition.  

January 2006 private medical records document the Veteran's history of drug use beginning with alcohol in 1964 and multiple other drugs beginning in 1969, approximately one decade before entering military service.  The diagnosis was opioid dependence and the plan included Methadone maintenance.

VA mental health (MH) treatment records from December 2006 indicated that the Veteran had a noticeable increase in psychiatric symptoms upon learning that Saddam Hussein had been executed.  He stated news of the event reminded him of the Manila stressor.  He complained about hypervigilance and anxiety.  Mental status examination (MSE) was remarkable for a dysphoric and blunted mood with congruent affect.  The examiner assessed PTSD and depression.  He referred the Veteran to the PTSD clinic for further evaluation.  

The Veteran returned to the VA MH clinic in February 2007.  He recounted the Manila protest stressor.  He described how he feared for his life in light of the contemporaneous Iran Hostage Crisis.  He was responsible for guarding the docked ship against rowdy protestors with only an unloaded rifle.  He believed the recent terrorist and war events increased his anxiety and depression.  He also reported hypervigilance and paranoia type symptoms.  MSE was remarkable for depression, anxiety and restricted affect.  The VA counselor indicated that the Veteran's symptoms were suggestive of PTSD and recommended formal testing.  

August 2007 VA MH records show that the Veteran recounted the Manila stressor and how recent news events increased his anxiety and depression symptoms.  MSE was notable for an anxious mood and animated psychomotor behavior.  The clinician reported the interview was conducted in accordance with Module B Guidelines for major depression and PTSD.  He noted the Veteran endorsed symptoms consistent with PTSD and cited quantitative testing.  The counselor maintained the PTSD diagnosis. 

May 2008 VA MH records reflect that the clinic repeatedly contacted the Veteran to reschedule an appointment.  In an addendum, a VA clinical psychologist stated that the Veteran would not be rescheduled for psychological testing feedback unless he contacts the clinic and that testing feedback was necessary before any additional treatment could be scheduled.  The psychologist noted that the Veteran's score on the Mississippi Scale for Combat-Related PTSD was above the cutoff score and consistent with a PTSD diagnosis.    

In June 2008, the Veterans submitted a private medical opinion.  The clinician recited the pertinent medical history.  Notably, he reported that the Veteran received "mass amounts" of morphine and Tylenol #3.  He became addicted to these medications following the surgery.  He recited the Veteran's substance abuse treatment history.  Currently, the Veteran had been successfully managed with methadone treatment since 2004.  He also indicated that the Veteran developed PTSD symptoms following the 9/11 terrorist attack.    

The Veteran had a DRO hearing in January 2009.  He described his stressor as fear of hostile terrorist activity.  He was in Manila, Philippines during Christmas while the Iranian Hostage crisis was ongoing.  There were students protesting in favor of Iran at the port.  He was on guard duty with an unloaded gun.  The students appeared violent and he thought they were burning a President Carter effigy.  He believed it occurred in November 1979 while he was working on an ammunition ship, USS Holly Aqua, AE 25.  He also recounted being in a fight where he injured his left shoulder.  Following this injury, he started taking morphine for pain management.  He believed he was given too much and became addicted following the injury.  His wife added that the Veteran had significant increase in hypervigilance and anxiety following Saddam Hussein's death.  She reported that he was reluctant to follow up on PTSD treatment since he had a non-combat stressor.  

November 2009 VA MH records reflect that the Veteran continued to experience anxiety and insomnia type symptoms.  He did not feel comfortable discussing these symptoms with his primary care clinician.  The clinicians referred the Veteran to an individual therapy treatment plan with the identified problems of PTSD symptoms.  

December 2009 VA MH records reflect that the Veteran started individual therapy.  He was having difficulty with one of his adult daughters and being a caregiver for his elderly mother.  He recounted that his deceased father had substance abuse problems and his mother pressured him to be perfect.  He believed this led to his drug use and joining the military.    

January 2010 VA MH records indicate the Veteran's sister-in-law contacted the clinic.  She was concerned that the Veteran was highly agitated and obsessed with Muslims.  He stayed up all night guarding the house since a Muslim family moved next door.  The clinician met with the Veteran and relayed these concerns.  The Veteran acknowledged a labile mood and anxiety.  He cited stress from raising his granddaughter, dealing with his daughter's legal difficulties and being the caregiver for his elderly mother.  

February 2010 VA MH records indicate that the Veteran continued to complain about domestic stressors.  

In March 2010, the Veteran had a Board Central Office hearing.  He stated that he had to seek medical treatment over his uncontrollable emotions when Saddam Hussein was executed.  He was diagnosed with PTSD.  The Veteran's wife noted the Veteran had a panic attack while coming to the hearing and had a history of hypervigilant behaviors.  A VA clinician had advised her to remove any guns from their home and limit watching news about the Iraq War.  For his narcotic addition, he reported that it started with the in-service left shoulder surgery.  He was given pain medication for postoperative treatment and became addicted.  He went into detoxification around 1998 following his father's death.  He stated that he was drug free for approximately six months.  However, his left shoulder pain returned and he relapsed.  He needed to take the pain medication to work.  He also described his narcotic addiction as psychologically stressful.     

March 2010 VA MH records indicate that the Veteran had a labile mood.  He was stressed over his upcoming VA hearing and his daughter's legal difficulties.  He also had financial and health difficulties.    

March 2010 VA MH medication management records show that the Veteran described himself as fair.  He continued to have hypervigilance, but denied nightmares or flashbacks.  He noted domestic stressors.  He continued to be substance free.  MSE was grossly normal.  The diagnostic impression was listed as PTSD and opiate substance dependence.  

April 2010 VA MH records show that the Veteran had domestic stressors.  

May 2010 VA MH records document a relapse, and the Veteran felt terrible about it.  Someone unexpectedly offered him medication.  He stated he was committed to remaining sober.  The social worker encouraged the Veteran to return to narcotics anonymous.  

In August 2010, the Veteran was afforded a VA psychiatric examination with review of the claims file.  The Veteran had a substance use history prior to entrance into service.  The examiner noted the Veteran's military service history.  The Veteran admitted to using opiates in service.  His military history also included a being struck with a chair during a bar fight in Korea.  He had a left shoulder injury.  The Veteran also reported that he was robbed at gunpoint while attempting to obtain heroin.  After separation, the Veteran went to sympathetic private doctors for pain medication.  He continued to use narcotics.  He had a lengthy history for doing so.  For the past three to four years, his addiction had been successful managed.  However, the examiner noted some reports of relapse.  MSE was remarkable for a tense, restless psychomotor activity and anxious mood.  The examiner noted the August 2007 diagnostic test score was suggestive of PTSD.  However, he indicated the test was probably invalid.  He explained that the Veteran had a more direct life threatening experience from his reported mugging.  He also noted the Veteran's inaccurate statements concerning his drug use and recent relapse.  He diagnosed opiate dependence and abuse and antisocial personality disorder.  He commented that the Veteran initially presented the in-service left shoulder injury as an original injury, when further review shows that the Veteran injured his left shoulder prior to service.  He also cited the Veteran's substance abuse problems prior to service.  He opined that the Veteran's opiate addiction preexisted service citing his legal problems.  He also noted the Veteran was untruthful about his current methadone management.  He stated that opiate addition was not related to the in-service left shoulder surgery since he used uncompounded codeine prior to it, which was essentially morphine.  He also noted a parental history for codeine use and was certain that the Veteran had polysubstance abuse problems prior to left shoulder surgery.  He further commented the Veteran's refusal to seek pain management treatment from reputable clinicians and squandering his inheritance money on OxyContin as further indication that the Veteran was insincere in his reports of orthopedic pain.       

September 2010 VA MH medication management records indicate that the Veteran ran out of medication and wanted to restart it.  He complained about domestic stressors.  

September 2010 VA MH records show that the Veteran believed his psychiatric symptoms had somewhat improved.  He cited decreased paranoia.  However, he continued to have daily stress from caring for his young granddaughter.   

October 2010 VA MH records indicate that the Veteran was stressed over his mother's failing health and caring for his young granddaughter.  

December 2010 VA MH records show that the Veteran believed the medications had been helpful in stabilizing his moods.  He continued to have domestic stressors from his daughter's legal problems, his mother's terminal illness and finances.  

January 2011 VA MH medication management records reflect that the Veteran denied overt symptoms of depression, mania or anxiety.  He believed medication helped.  MSE was notable for a relatively good mood and restricted affect.  He displayed minimal responsiveness to the examiner's cues.  The examiner diagnosed opiate dependence and recommended continued individual therapy.  

January 2011 VA MH individual therapy records show that the Veteran had domestic stressors from his mother's death and divorce.  He had been coping without any substance abuse.

February, April and May 2011 MH records refer to domestic and financial stressors with adjustment difficulties.  

June 2011 VA MH records show that the Veteran had a somewhat better mood and less crying spells.  He was trying to be physically active.  He had an isolated opioid relapse episode, but was committed to being drug free.   

July 2011 VA MH records also reflect that the Veteran had an opioid relapse episode.  He regretted it and wanted to remain substance free.  

August 2011 VA MH records show that the Veteran had an improved mood.  He cited better relationships with his ex-wife and daughter.  He took his medication as prescribed and indicated it was helpful.  

September 2010 VA MH records indicate that the Veteran had domestic, medical and financial stressors.  The prior diagnoses from March 2010 were continued.  

September 2011 VA MH records indicated that the Veteran had an increase in depression and crying spells.  He cited financial stressors and recent divorce.  Although he had maintained a drug free lifestyle, he continued to take methadone.  

October 2011 VA MH records show that the Veteran believed therapy was helpful.  He indicated that he was coping fairly well with contemporaneous stressors with only occasional depression and anxiety.  A diagnostic impression of depression and opiate dependence were listed.  

December 2011 VA MH records indicate that the Veteran was primarily upset over financial stressors.  The prior diagnoses were continued.  

In March 2012, the Veteran was afforded another VA examination.  The examiner recounted that the Veteran did not serve in an active combat zone.  He was not disciplined in service and denied any substance abuse in service.  He noted that the Veteran had a narcotic dependency.  The Veteran reported military stressors from being exposed to Muslim protestors and being in a bar fight.  In the fight, he injured his shoulder and required hospitalization.  He recounted distress over the hospitalization.  He denied any post service stressors.  The examiner diagnosed PTSD and opioid dependence.  He indicated the PTSD diagnosis was related to active service and involved fear of hostile military activity.  He stated that it was not possible to distinguish the opioid dependence symptoms from PTSD.  

The examiner detailed that the Veteran reported a good childhood.  He had average school performance.  He had been divorced three times and currently lived with a roommate.  He had good relationships with his adult children.  He had not worked since 2010 due to physical problems.  The examiner detailed how the Veteran endorsed PTSD symptoms involving: re-experiencing, avoidant and emotional numbing and hyperarousal.  MSE was remarkable for passive suicidal ideation, depressed affect and low mood.  Personality assessment profile indicated tension, unhappiness and pessimism.  He noted that the Veteran's low energy and mood made it difficult for him to obtain help.  He concluded that the Veteran described symptoms that appeared to be related to military service.  The symptoms include re-experiencing, avoidant behavior, emotional numbness, and increased arousal.  He explained how the Veteran met each DSM-IV PTSD criterion.  In his conclusion, he reported that the Veteran's psychosocial function status and quality of life following military service has been impaired by drug use and PTSD symptoms.  He lists a negative medical nexus opinion regarding PTSD and opiate dependence without explanation.  

April and December 2012 VA treatment records show that the Veteran was treated for depression and opioid dependence.  He had an opioid relapse with detoxification treatment that November.  

January 2013 VA treatment records indicate that the Veteran was recently diagnosed with adjustment disorder in addition to depression.  She noted the recent substance abuse treatment and ulcer complication.  Currently, the Veteran endorsed symptoms of depression, crying spells, mood lability, insomnia, anhedonia and passive suicide ideation.  He reported being exposed to war trauma and developing nightmares with the 2001 terrorist attacks.  The VA physician stated that the Veteran did not meet the PTSD criteria citing an absence of panic disorder and social phobia.  He noted the Veteran had some GAD symptoms, which would need to be reassessed.  MSE was notable for depressed mood and labile affect.  The examiner diagnosed Adjustment Disorder, mixed, rule out mood disorder due to medical condition, major depressive disorder by history, PTSD although he does not appear to meet the criteria, opiate dependence and marijuana abuse by history.  The examiner commented that the Veteran had a lot of predisposing factors from childhood. 
       
February 2013 VA Social Worker records indicate that the Veteran had been physically ill, but recently recovered.  He was detoxing from Methadone.  He had stopped taking his psychiatric medications and requested that they not be renewed. 

April 2014 VA MH records reflect that the clinic contacted the Veteran about restarting therapy.  The Veteran acknowledged that he had a recent binge drinking episode.  The police were alerted and took his gun.  The Veteran declined to schedule a therapy appointment.  

May 2014 VA MH records note that the Veteran had recent alcohol abuse problems.  He related concerns over financial stressors.  He endorsed having occasional nightmares due to military experiences.  MSE was remarkable for a questionable mood.   The clinician diagnosed alcohol use disorder, history of opiate use disorder and unspecified depression.  

May 2014 VA Social Worker records list diagnoses of alcohol use, history of opiate use and depression.  The Veteran reported having a good mood and success with weight loss.  However, the clinician noted longstanding concerns with financial stressors and substance abuse.  

In June 2014, the Veteran was afforded a VA examination with review of the claims folder.  The examiner listed a GAD diagnosis.  She noted the reported fight injury.  However, she commented that there were no behavioral markers or other indications of psychiatric problems prior to 2006.  She stated that the Veteran had a substance abuse history prior to service.  Since the Veteran did not identify any mental health problems or occupational dysfunction, she strongly suspected that the 1979 injury did not cause any psychiatric issues.  She noted that the MEB did not indicate any psychiatric problem.  She also cited VA treatment records indicating an initial VA MH visit in 2006 in connection with news events.  She concluded that the stressful military incidents were not sufficient DSM-V stressors as there was no significant evidence of exposure to actual or threatened death.  She recounted several stressors, including the Philippines protest event in her determination.  

For the Veteran's pre-military history, she noted average school performance.  The Veteran started college, but did not finish a bachelor's degree.  She observed that the Veteran had a criminal deferment prior to joining the Navy.  The Veteran stated that he enjoyed military service and only left because of his left shoulder injury from the fight.  He was hit with a chair and feared that he may be fatally struck again by the assailant.  However, someone stopped the assailant.  His left shoulder was severely painful.  He related his 2007 MVA to the left shoulder injury.  He recounted owning a landscaping business that he started with money inherited from his father.  He reported becoming distressed with the 9/11 terrorist attack and Iraq War.  He was very fearful of Muslims as he had unspecified encounters with them in service.  He self-isolated.  However, he conceded that he was using narcotics at that time.  Prior to landscaping, he worked as a commercial truck driver.  He stopped citing narcotics and paranoia.  The examiner recited the VA MH records from December 2006 onward.  She noted the most recent individual therapy report from February 2013 indicated that he stopped taking methadone and it provided noticeable financial relief.  He then stopped individual therapy.  

For current symptoms, the Veteran complained about nightmares.  He expressed concern about one of his daughters.  He considered himself generally paranoid.  The examiner noted the military fight, but observed it did not appear to result in any psychiatric symptoms.  She indicated the onset of the Veteran's anxiety was more gradual and occurred when the Veteran became a parent.  By his report, being a parent made him a lot more nervous.  Diagnostic testing was completed.  The examiner indicated the results were valid, but there was some evidence of uncooperativeness and symptom exaggeration.  She stated the Veteran had mild, but clinically elevated results on demoralization (sad or unhappy with life circumstances), somatic complaints, and low positive emotions.  Despite these mild elevations, the Veteran's higher order scores indicated overall average adjustment and functioning.  Moderate elevations were found in anxiety specific scales.  However, these scales were not specific to PTSD.  

The June 2014 VA examiner expressed negative medical opinions.  For direct service connection, she stated that there was no clinically significant evidence to suggest that GAD was caused or incurred in service.  She cited lack of medical problems in STRs and any reports of behavioral problems from STRs or personnel records.  She also cited the absence of psychiatric treatment until 2006 in connection with his compensation claim.  Then, she did not find a significant or identifiable link between current GAD and service with consideration to the Veteran's self-reports.  For secondary service connection, she stated that the Veteran's description of psychiatric problems does not indicate a clinically significant link to either service-connected disability.  

July 2014 VA Social Worker records show that the Veteran was diagnosed with GAD.  The Veteran displayed an anxious mood and complained about financial stressors.  He continued to consume alcohol, but denied any illicit drug use.  

In November 2014, the Veteran stated that his PTSD began with a bar fight.  He was injured in the fight and feared the assailant would kill him.  Following the fight, he experienced increased paranoia.   Finally, his wife took him to the VA and they diagnosed PTSD.  He disagreed with the June 2014 VA examiner's determination that he did not have PTSD.  

In May 2015, the Veteran stated that his life was significantly changed following the in-service fight.  He indicated paranoia and hypervigilant behaviors.

In September 2015, the Veteran was afforded another VA PTSD examination with review of the claims folder.  The examiner diagnosed an unspecified personality disorder.  She noted the August 2010, March 2012 and June 2014 VA psychiatric examinations.  She re-interviewed the Veteran.  He stated that he had a good childhood and was married three times.  Two marriages were brief and the third marriage lasted 25 years.  He cited his drug use as the reason for its dissolution.  He had good relationships with two adult daughters.  Although he was not in a relationship, he indicated that his domestic life was fine.  He reported regular church attendance and socializing with friends and neighbors.  The examiner noted these social activities were inconsistent with PTSD.  For education, the Veteran denied any academic problems.  He reported playing golf and football.  He obtained an associate's degree following high school.  During college, he got into trouble for stealing beer and changed schools.  He eventually dropped out due to lack of money.  He did not indicate that he had any discipline or behavioral difficulties during military service.  Following service, he worked for nearly 12 years in delivery and then started a landscaping business with money inherited from his father.  It was successful, but he ended the business around 2007 due to increased competition.  He denied any history of being fired or trouble with work.  As for MH history, he denied any prior to or during active service.  However, he stated that he thought he saw a counselor before his left shoulder surgery and a psychologist two to three times before he left the military.  He recalled having a psychiatric hospitalization in the 1990s.  The examiner noted this was a detoxification treatment.  She also observed that the more recent therapy concerned drug abuse and domestic stressors.  For military stressors, the Veteran identified being in an older hospital with poorly lit halls and rooms.  Behavioral observations were unremarkable.  

The examiner stated that the Veteran did not meet the DSM IV criteria for PTSD.  She cited the Veteran's reported emotional response to stressors reported in June 2014.  She noted that the Veteran identified a different stressor for the current examination.  While the June 2014 VA examiner diagnosed GAD, the Veteran did not currently report sufficient symptoms to meet a GAD diagnosis under either DSM-IV or DSM-V.  She noted that the Veteran changed his PTSD stressor narrative in the current interview.  As opposed to being hit with a chair, his stressor was related to the subsequent hospitalization.  She expressed a negative opinion regarding the June 2014 GAD diagnosis.  She cited the absence of psychiatric treatment and behavior markers in service, such as occupational difficulties.  Also, she noted that MH treatment started around the time the Veteran filed a compensation claim.  She also endorsed the June 2014 medical opinion regarding secondary service connection for GAD.  She stated that the Veteran's lay reports were considered. 

In November 2015, the Veteran stated that the contemporaneous terrorist attack in Paris increased his PTSD symptoms.  He believed the current terrorist activity originated with the 1979 Iranian hostage crisis.  

In February 2016, the Veteran recalled that when Saddam Hussein was killed, he was diagnosed with PTSD.  He believed the recent terrorist activity began with the Iranian hostage crisis.  He also recounted his left shoulder fight injury.  He attributed his paranoia, insomnia and hypervigilance to military stressors.   


(i) PTSD 

In addition to the laws and regulations noted above, supplementary regulations govern PTSD claims.  Service connection for post-traumatic stress disorder (PTSD) requires: (1) a medical diagnosis of PTSD utilizing, in this case, the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

The Veteran asserts that he has PTSD due to in-service stressors.  One of his stressor accounts pertains to fear of hostile terrorist activity when he stood on guard against anti-American protestors associated with the Iranian Hostage crisis.  The protest occurred on Christmas Day in Manila, Philippines.  As relevant, service department records show that the Veteran was stationed from June 1979 to July 1980 on the USS Haleakala AE-25 and from July 1980 until May 1981 in the Subic Bay.  

VA contacted the United States Army and Joint Services Records Research Center (JSRRC) for verification.  In October 2008, JSRRC responded that the history from the U.S.S. HALEAKALA had been reviewed and that it was on Western Pacific deployment from September 8, 1979 to April 1, 1980.  Specifically, it was noted that the ship was in port in Manila, Republic of the Philippines, from December 24, 1979 to December 28, 1979. According to the National Archives & Records Administration (NARA), Navy deck logs of commissioned ships were the only documents that recorded significant hourly activities.  In this case, the deck logs for the U.S.S. HALEAKALA did not memorialize any incidents or protests, consistent with the Veteran's contentions. See JSRRC Response, October 27, 2008.  However, the report also indicated a more a meaningful search could be conducted with reports of injuries and ship damage.  In this regard, a March 2008 RO memorandum reports that the JSRRC Stressor Verification Guide indicates that the protest incident as described by the Veteran is extremely difficult, if not impossible, to verify.  

In this case, the evidence is in a state of relative equipoise regarding the occurrence of the Manila protest stressor.  The protest incident as described by the Veteran is not verified by JSRRC and NARA records.  However, the JSRRC guidebook referenced by the RO indicates that such stressors are highly difficult to verify.  The Veteran's account is not inherently implausible or ruled out by his confirmed duty station locations in 1979 and 1980.  Resolving all reasonable doubt in the Veteran's favor, a military stressor due to fear of hostile terrorist activity is conceded.  38 C.F.R. § 3.304(f)(3).

Briefly, another stressor account pertains to an in-service fight.  October 1979 STRs document that the Veteran injured his left shoulder in a fight when he was struck by a chair.  The Veteran's report of fear of death or severe bodily injury from the assailant is plausible.  This event is also conceded a stressor as its occurrence is corroborated by the October 1979 STRs and will be considered.  38 C.F.R. § 3.304(f).

The issue remains whether there is a current PTSD diagnosis due to either of these in-service stressors.  The Veteran has a complicated mental health disability picture with varying diagnoses and longstanding substance abuse problems.  Resolving all benefit in favor of the Veteran, the Board finds service connection is warranted for PTSD symptoms attributable to these stressors as explained below.

The December 2006 to May 2008 VA MH records met the basic service connection requirements under 38 C.F.R. § 3.304(f)(3).  These VA MH records together include quantitative PTSD testing, identification of the Manila protestor stressor as involving fear of hostile military activity to support a diagnosis, and then a PTSD diagnosis by a VA psychologist attributable to that military stressor.  

The Board notes there are several opinions weighing against a PTSD diagnosis as clinically appropriate.  See VA examination reports from August 2010, June 2014, and September 2015; VA MH records from January 2013.  These clinicians generally indicate that the Veteran's history and current symptoms are inconsistent with PTSD.  However, the standard for establishing a current disability for VA compensation purposes is broad.  McClain, supra.; Romanowsky, supra.  The December 2006 to May 2008 VA MH records are sufficient to establish a PTSD diagnosis attributable to a military stressor, even if subsequent reports do not warrant a PTSD diagnosis.  Id.  

In this particular case, the issues of whether the Veteran's PTSD symptoms fully resolved during the claims period or whether the later psychiatric symptoms are wholly attributable to contemporaneous stressors or substance abuse are downstream issues for the AOJ's consideration when determining an initial rating.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Notably, the March 2012 VA examiner indicated the effects of PTSD were separable from the Veteran's opioid diagnosis.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran currently has PTSD and whether it is related to the conceded in-service fear of hostile military activity stressor.  As any reasonable doubt must be resolved in favor of the Veteran, entitlement to service connection for PTSD as attributable to the in-service stressors of the Manila, Philippines protest and fight resulting in the left shoulder injury is warranted.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102.

(ii) Acquired psychiatric disability, other than PTSD

The Board will consider whether the additional diagnosed psychiatric disabilities warrant service connection.  Clemons, supra.  The weight of the evidence is against granting service connection for any additionally diagnosed psychiatric disability as explained below.  

First, the Board will address the multiple substance abuse diagnoses.  A primary substance abuse disorder is considered misconduct and cannot be claimed a disability for VA compensation purposes.  38 U.S.C.A. § 1131.  Alternatively, the Veteran has asserted his opioid abuse disorder is attributable to the service-connected disabilities of the left shoulder and right wrist.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen, 237 F.3d 1368.  

The evidence includes multiple lay reports from the Veteran and others relating his substance abuse to service-connected disabilities.   Lay evidence is competent evidence regarding the Veteran's orthopedic symptoms and drug use history.  However, the Board does not find the Veteran credible in his self-reported history of opioid use attributable to the in-service injury.  The Veteran has a well-documented substance abuse history, and it is common knowledge that substance abusers tend to exhibit personal bias when detailing the willfulness or circumstances of their drug use.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  Moreover, the record indicates a long illicit drug use history beginning prior to active service.  See January 2006 private medical records.  The Veteran's August 2010 report indicates that he willfully sought opioids under the ruse of orthopedic pain, rather than a clinician over prescribing opioids in a good faith effort to control pain.  Compare VA examination report from August 2010 and January 2009 DRO hearing transcript.  For these reasons, the Board does not find the Veteran's report that he started opioid or substance abuse due to service-connected left shoulder or right wrist pain credible.  Id.

The Board finds that establishing a nexus in this particular case requires medical evidence.  Medical evidence is necessary because identifying remote events or orthopedic disabilities as a cause for any current psychiatric disability raises complex psychological questions that extend beyond an immediately observable cause-and-effect relationship.  It involves the type of question that the courts have found to be complex medical matters beyond the competence of lay witnesses. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Even presuming credibility, the lay reports are not competent regarding the supposition that any non-PTSD psychiatric diagnosis is attributable either to a military stressor or service-connected disability.  Id.  While the Veteran may provide competent reports of symptoms and drug use history, his competency does not extend to the etiological issues relating to service connection or secondary service connection in this case and his and other lay statements are therefore not competent in this regard.  Id.

The favorable competent medical evidence indicating a substance abuse disorder secondary to the service-connected disabilities is limited to the June 2008 private medical opinion.  The June 2008 examiner explains that the Veteran was given an excessive amount of Morphine and Tylenol #3 following his left shoulder surgery for his positive opinion.  Review of STRs indicates that the Veteran did not have any unusual or atypical postoperative complication from the left shoulder injury.  His residual disability was restricted range of motion of the left shoulder.  STRs do not otherwise indicate an atypical amount of pain medication was given.  The June 2008 private medical is substantially premised upon the Veteran's self-reported history, which as explained above is not credible.  The examiner does not provide any additional clinical report or cite any published medical study to explain how a nexus is present.  Consequently, the Board does not find the June 2008 medical opinion probative to show a nexus between substance abuse and service connected disability.  Caluza, 7 Vet. App. at 510-511.  
  
The clinical reports, aside from the June 2008 private opinion, do not include any suggestion that the current substance abuse was casually related to a remote injury or orthopedic pain from either service-connected left shoulder or right wrist disabilities.  For these reasons, the Board finds the substance abuse disorder is not secondary to a service-connected disability, and service connection for substance abuse is not warranted.  Id.; 38 U.S.C.A. § 1131.  

The Board has considered whether any additionally diagnosed psychiatric disorder, to include GAD, depression, among others is related to service or service-connected disability.  Regarding the Veteran's and other reports about a nexus, the nexus issues involved in this case are beyond the competency of a lay person as explained above.  

The competent evidence weighs against the claim.  The VA MH records indicate that the Veteran experienced numerous contemporaneous domestic, substance abuse and financial stressors associated with his non-PTSD psychiatric diagnoses.  The November 2015 VA examiner declined to attribute GAD to active service.  Her reports indicate that STRs or personnel records would be expected to show behavioral markers or occupational problems associated with the diagnosis.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  It also cites the beginning of psychiatric treatment around the time of the claim as additional evidence of pecuniary bias affecting the truthfulness of the Veteran's reports.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary bias may considered in weighing the credibility of evidence).  The above VA examiner is qualified as a clinical psychologist and competent to make causal determinations on complex medical questions.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity to medical examiners' competence).  

The June 2008 private examiner attributes PTSD type or general psychiatric symptoms to the service-connected disabilities.  In his assessment, he identifies PTSD and panic attacks.  His comments indicate these disorders are related to chronic pain from service-connected disabilities.  The Board does not find his account persuasive since he did not have an opportunity to consider the VA MH records cited above that strongly suggest domestic type stressors are generally responsible for his psychiatric symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  It appears that the June 2008 private examiner substantially relied on the Veteran's reports in formulating his opinion.  The Board cannot disregard these medical opinions solely on the rationale that they are based on a history given by the veteran, see Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006); the Board does not do so here.  Rather, the Board finds that the other facts in record contradict the facts provided by the veteran that formed the basis of the opinion.  See Kowalski, 19 Vet. App. at 179 (citing Reonal v. Brown, 5 Vet. App. 458 (1993)).  As explained above, the Board does not find the Veteran credible in recounting his substance abuse and orthopedic pain histories.  For this reason, the Board does not find the June 2008 private medical opinion persuasive, given its reliance on a history that is not credible.  Caluza, 7 Vet. App. at 510-511.  

Overall, the November 2015 VA medical opinion is plausible and consistent with the record.  Id. The Board finds it to be more convincing evidence than the June 2008 private medical opinion, and it weighs against a nexus for any additionally diagnosed non-PTSD psychiatric disability.  Id.

For the above stated reasons, the preponderance of the evidence weighs against a nexus between any additional diagnosed psychiatric disability and service or service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.


REMAND

The Veteran is not eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2016).   However, the Board has granted service connection for PTSD in this decision.  Thus, the AOJ consider the issue of entitlement to a TDIU after implementing the Board's grant of service connection for PTSD.  If the Veteran then meets the schedular requirements, the AOJ should readjudicate entitlement to a TDIU on this basis.  If the Veteran does not meet the schedular criteria, a TDIU may still be granted even if the Veteran does not meet the schedular standards if the criteria of inability to secure and follow substantially gainful employment are met.  38 C.F.R. § 4.16(b).  The Board may not grant this benefit in the first instance.  Rather, it must remand the case for referral to the Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran reports that his occupational experience and educational attainment limit him to manual labor and he cannot perform manual labor due to his service connected left shoulder and right wrist disabilities.  If TDIU cannot be addressed on a schedular basis after implementing the Board's grant of service connection for PTSD, the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(a) should be referred to the Director of Compensation.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. After implementing the Board's grant of service connection for PTSD, determine whether consideration of entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) is warranted.  If so, readjudicate the claim.  If not, refer the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) to the Director of Compensation Service and readjudicate the claim after it is returned.

2.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


